Citation Nr: 1821124	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A Notice of Disagreement was received in September 2012.  In July 2014, a Statement of the Case was issued, and, in July 2014, the Veteran filed his substantive appeal (via a VA Form 9).

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the St. Louis, Missouri RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served from October 1960 to October 1963 during peacetime in the Army, and alleges that his military service aggravated his low back condition.  The Veteran's entrance examination notates pre-existing back issues to include discs slipping out of place and the use of a back brace as well as a mild postural deficit. (See physician note by Dr. M. dated October 11, 1960 and Enlistment examination September 20, 1960).  The Veteran stated that he was required to do constant heavy lifting as part of his job as a mechanic, having to jump on and off tanks, as there were no ladders available, that he worked on engines under trucks, pulled huge cables, and that he had back pain most of the time.  (See personal Statement, dated January 7, 2011).  The Veteran testified that his job duties in the military included carrying toolboxes, breaking bolts by hand, carrying tow bars, climbing under trucks, and climbing over tanks from which he had to jump down.  See Hearing Transcript April 2017.  

The Veteran's service treatment records show a clinical visit in June 1961; thoracic muscle strain was diagnosed and treated with heat and Darvon.  In February of 1962 the Veteran reported chronic back pain for five years and pain with certain movements and was prescribed back exercises with physical therapy and weight loss.  The Veteran was seen again in November of 1962, but the treatment notes are illegible.  

The Veteran underwent a compensation and pension examination in September 2011, during which he was diagnosed with scoliosis, degenerative joint disease, and degenerative disc disease of the lumbar spine, as well as foraminal encroachment on nerve roots L3/4, L4/5 and L5/S1.  Following a review of the claims file and a clinical examination, the examiner provided a negative nexus opinion, stating that the low back disorder clearly and unmistakably pre-existed service and was clearly and unmistakably not aggravated beyond its normal progression by an in-service injury, event, or illness.  The rationale stated that the Veteran entered service with a waiver, and the entrance examination noted spinal curvature, and that reports of chronic and persistent pain which the Veteran stated that he had in service were absent from the record.  The examiner also noted that the Veteran's discharge examination was negative for back issues.  The examiner noted that the Veteran stated that he was diagnosed with arthritis in the low back during the 1980s.  The examiner stated that this would be premature.  

New records were received after the Veteran's initial compensation and pension examination, and reviewed by a second VA examiner in July 2014 during which the examiner also provided a negative nexus opinion, and proposed that the Veteran's diagnosis of scoliosis by the previous examiner was in error.  The July 2014 examiner noted that the Veteran's September 1960 examination indicated recurrent low back pain and "slipping out of place" episodes required treatment by a chiropractor and use of a back belt along with a report that the Veteran could not do any heavy lifting and that the Veteran experienced loss of work up to a few days. The 2014 examiner further noted that specialty orthopedic examination conducted in October of 1960 confirmed the Veteran's report of his back going out of place with the last occurrence 6 months earlier.  The orthopedic doctor documented a normal exam of the back and hips except for iorrnal-variant increased thoracic and lumbar curves and normal alignment.  The 2014 VA examiner indicated that the Veteran's service treatment records contain only single isolated clinic visits. The VA examiner stated that neither your service treatment records nor military personnel records contain any duty profile limitations regarding the low back, and that separation medical history obtained from the Veteran in September of 1963 does not mention back symptoms or history and the separation examiner made no additional comments documenting a normal back and joints examination.

The 2014 VA examiner further noted that despite the November 2010 and January 2011 claim letters describing chronic back pain during and after Army service as a tank mechanic, there are no records of any post discharge medical care for the low back until 1987. The examiner mentioned that the VA records from Sioux Falls, South Dakota contain a lumbar x-ray report from September of 1987 describing decreased disc space height at L4-5 and mild spurring with no medical history or reason.  The examiner further noted that in 2010, the Veteran was treated by a physiatrist with paraspinous pain injections and a TEN simulator.  The examiner noted that a December 2010 lumbar MRI confirmed multilevel spondylosis, disc bulges, foraminal impingements but no spinal stenosis.  Finally, the VA examiner noted that the compensation and pension examiner from the September 2011 examination referenced a reported history of several civilian workman compensation low back injuries in various laboring jobs.  The VA examiner concluded that it is therefore more likely that the Veteran's pre-existing low back condition was worsened by work and actual job injuries later in civilian life after Army discharge.

Following both VA examinations and the most recent SOC, the Veteran submitted new medical evidence in the form of x-rays and medical records from Boone Hospital Center to include a June 2015 spinal x-ray, a May 2014 MRI from, a November 2011 pain management report, a November 2011 Pain Management Procedure report, and a December 10, 2010 MRI.  

Subsequent to the most recent SOC, issued in July 2014, further evidence has also been associated with the Veteran's VA medical record as the Veteran has received more recent treatment on his lower back including a physical therapy consultation from May 2016 at the VA medical center, a range of motion test dated November 2016, a July 2016 spinal x-ray, and April 2017 spinal injections. 

To date, this additional evidence has not been considered by the AOJ, neither has the Veteran specifically waived AOJ consideration of the newly received VA medical records from May 2016, July 2016, November 2016, and April 2017, as noted above.  As such, a remand is deemed warranted to ensure full consideration of this additional evidence.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Review all evidence added to the electronic file since the July 2014 SOC that pertains to the issue of entitlement to service connection for a low back disorder, including the medical records from the Boone Hospital Center (i.e., a June 2015 spinal x-ray, a May 2014 MRI from, a November 2011 pain management report, a November 2011 Pain Management Procedure report, and a December 2010 MRI); and VA medical records (i.e., a physical therapy consultation from May 2016 at the VA medical center, a range of motion test dated November 2016, a July 2016 spinal x-ray, and April 2017 spinal injections).

2.  Then, the AOJ should review the record, conduct any additional development deemed necessary (including any other VA examinations if deemed required), and readjudicate the issue of service connection for a low back disorder, to include degenerative arthritis of the lumbar spine.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




